DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Claims 1-3, 5, 7-9, 11-12, 21-25, and 32-37 are allowed in this Office action.

Examiner’s Comment / Summary of Related Prior Art
The prior arts on record are summarized as follows:
Mehta (Pub. No. US 2011/0314004) teaches a user device receives, from a user, a query regarding services to be performed by an app and conducts a search of metadata associated with a group of apps. The user device selects, based on the search of the metadata, potential apps, from the group of apps, that are responsive to the user query. The user device generates, based on the user query, commands to be executed by each of the potential apps. The user device generates, based on the commands, results from each of the potential apps, and formats, for presentation on a display, the results from each of the potential apps.
Kwok et al. (Pub. No. US 2010/0005443) teaches providing multi-tenant services includes receiving a request from a user, establishing tenancy information for the user, wherein the tenancy information is selected which corresponds to a tenant of the user from among multiple tenants, customizing the request according to the tenancy information established for the user, forwarding the request to an application that is not multi-tenant aware, receiving results of the request from the application, customizing the results according to the tenancy information established for the user and corresponding to the tenant of the user, and returning customized results to the user.
Prasad et al. (Pub. No. US 2010/0161594) teaches enhancing user experience associated with searching data associated with one or more applications/services accessible on a mobile computing device. The result of the search is selected organized based on previous history of user actions to present the most relevant data entries to the user. Options associated with the searched data entries are also selected and organized based on previous history of user actions to facilitate performing of the user's intended functions on the mobile computing device. 
Champion et al. (Pub. No. US 2008/0222569) teaches providing customizable, immediate and radiating menus for accessing applications and actions. Upon initiation of a predetermined user action, such as a right-click operation, a primary menu is displayed and a second radial menu is displayed proximate the primary menu with the cursor position at a predetermined location for minimizing cursor manipulation for selecting a menu item from the second radial menu.
Martin (Pub. No. US 2006/0136378) teaches client-side programs are employed to observe the navigation of consumers to various websites. Addresses of web pages viewed by consumers may be used to fetch the web pages. A fetched web page may be parsed for one or more keywords. The relevance of the web page to a keyword may be ranked according to consumer preferences, which may relate to consumer interaction with the web page. Web pages and their ranking information may be stored in an index. The index may be consulted to find links to web pages relevant to a keyword employed in a search request.
Gosh et al. (Pub. No. US 2010/0057702) teaches a search modeling tool is provided that can communicate with multiple enterprise applications to create object definitions describing searchable data stored in each application. The object definitions may be used to extract searchable data from the applications, thus allowing for manipulation of the data in formats usable for text searching, user presentation, and other applications. The search modeler may interface with each application using common protocols, allowing for generalization of object definitions and subsequent crawling across a variety of enterprise applications.
LeBeau et al. (Pub. No. US 2010/0306191) teaches receiving a registration request from each of one or more computer applications installed on a computing device and registering the applications in response to the request, wherein the registration request indicates an intent by the application to receive search query information from a search application associated with the device. User input is received on the device in the form of a query, the query is provided to the one or more registered applications. Responses are received from the one or more registered applications that include data that is managed by the one or more registered applications. The responses are then integrated into a result set to be presented.
Borton et al. (Pub. No. US 2011/0307461) teaches maintaining a plurality of search contexts and selecting one of the search contexts based on graphical properties of a user interface. Each of the search contexts is provided by and corresponds to one of a plurality of executing application programs. Responsive to an event, one of the search contexts is selected. In some embodiments, the search context provided by the application program having a window displayed in the foreground of the user interface is selected. Search results based on the selected search context are obtained and provided to the user.
Hinckley et al. (Pub. No. US 2008/0250012) teaches enhancing in situ search for active note taking when receiving gestures from a stylus and a tablet associated with the system. Upon recognizing the gesture as belonging to a set of known and recognized gestures, the system creates an embeddable object, initiates a search with terms indicated by the gesture, associates the search results with the created object and inserts the object in close proximity with the terms that instigated the search.
Meqiddo et al. (Pub. No. US 2003/0126117) teaches searching and retrieving documents includes a database, a memory device, a user interface device and a controller. The database stores documents. The memory device stores software, tokens and an index. The software performs methods according to a background routine and a foreground routine. Each token has related expressions assigned thereto that define the token. The user interface device accepts and sends search queries having a token and receives information related to the documents, having an occurrence of the related expressions for the token, responsive to a user interface process. 
Nakano et al. (Pub. No. US 2010/0076991) teaches a recommended information presentation apparatus which stores semantic attributes of the keyword candidates, semantic attribute rules which contain scoring criteria for semantic attributes, descriptive phrases describing the keyword candidates and descriptive phrase rules which contain scoring criteria for descriptive phrases. The scores of the keyword candidates are calculated by a selection unit based on the semantic attribute rules and descriptive phrase rules and the highest scoring keyword candidates are selected as keywords. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-3, 5, 7-9, 11-12, 21-25, and 32-37:
In interpreting the claims filed on 9 August 2022, in view of the prosecution history, the updated search/examination and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 21, and 34.
Other dependent claims are also allowed based on their dependencies on claims 1, 21, and 34.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                   August 18, 2022